              Case 3:16-cv-05842-BHS Document 156 Filed 10/24/20 Page 1 of 3




 1   Jeffrey I. Hasson                                            Honorable Ronald B. Leighton
     Hasson Law, LLC
 2   9385 SW Locust Street
     Tigard, OR 97223
 3   Phone: (503) 255-5352
     Facsimile: (503) 255-6124
 4   E-Mail: hasson@hassonlawllc.com
     Washington State Bar No. 23741
 5   Attorney for Asset Systems, Inc.
 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT
11                FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
12   JOSEPH and RENNY FANGSRUD VON                     Case No.: 3:16-CV-05842-RBL
     ESCH,
13                                                     ASSET SYSTEMS, INC.’S MOTION TO
          Plaintiffs,                                  REMOVE STAY AND DECIDE ASSET’S
14        vs.                                          MOTION FOR ATTORNEY FEES AND
     LEGACY SALMON CREEK HOSPITAL, et                  COSTS
15   al.,
                                                       NOTE ON THE MOTION CALENDAR:
16          Defendants.                                November 13, 2020
17          Defendant Asset Systems, Inc. (“Asset”) moves to remove the stay granted by the Court
18   as to Asset’s Motion for Attorneys’ Fees and Costs, and for the Court to Decide Asset’s Motion
19   for Attorney Fees and Costs.
20                                    POINTS AND AUTHORITIES
21          On September 24, 2019, pursuant to 15 U.S.C. § 1692k(a)(3), 28 U.S.C. § 1927 and the
22   inherent power of the Court, Asset moved for attorney fees against Plaintiffs and their attorneys.
23   Asset requested a judgment against Plaintiffs and their attorneys, jointly and severally, for
24   Asset’s attorney fees of $103,465.50 for defending Plaintiffs claims against Asset. Dkt. # 135.
25          Additionally, Asset moved for its costs against Plaintiffs by reason of Marx v. Gen.
26   Revenue Corp., 568 U.S. 371 (2013). Asset requested a judgment against Plaintiffs for its costs
      ASSET SYSTEMS, INC.’S MOTION TO REMOVE STAY                                 Hasson Law, LLC
                                                                                     Attorneys at Law
      AND DECIDE ASSET’S MOTION FOR ATTORNEY FEES                                  9385 SW Locust Street
      AND COSTS -- Page 1                                                            Tigard, OR 97223
      Case No.: 3:16-CV-05842-RBL                                              Telephone No. (503) 255-5352
                                                                               Facsimile No. (503) 255-6124
              Case 3:16-cv-05842-BHS Document 156 Filed 10/24/20 Page 2 of 3




 1   of $13,619.92. Dkt. # 135.

 2          On October 7, 2019, Plaintiffs filed their opposition to Asset’s Motion for Attorney Fees

 3   and Costs. Dkt. # 141.

 4          On October 9, 2019, Asset filed its reply to Plaintiffs’ opposition to Asset’s Motion for

 5   Attorney Fees. Dkt. # 142. Thus, Asset’s Motion for Attorney Fees and Costs are at issue.

 6          On November 1, 2019, the Court entered an Order granting Plaintiffs’ Motion to Stay—

 7   Ordering Asset’s Motion for Attorneys’ Fees and Costs be held in abeyance pending appeal.

 8   Dkt. # 150.

 9          On October 1, 2020, the 9th Circuit Affirmed this Court’s decision, allowing Asset’s

10   Motion for Directed Verdict. Dkt. # 153.

11          On October 23, 2020, Mandate was issued. Dkt. # 155.

12          The Court should now decide Asset’s Motion for Attorney Fees and Costs based on the

13   parties’ submissions. Asset is willing to participate in oral argument if the Court desires to set

14   this matter for oral argument.

15                                                Conclusion

16          Asset requests that the Court lift the stay [Dkt. # 150], and award judgment against

17   Plaintiffs, jointly and severally, for costs of $13,619.92.

18          Asset also requests that the Court award judgment against Plaintiffs, and their attorneys,

19   Robert W. Mitchell and his lawfirm, “Robert Mitchell, Attorney at Law, PLLC”, and SaraEllen

20   Hutchison and her lawfirm, “Law Office of SaraEllen Hutchison, PLLC”, jointly and severally in

21   the sum of $103,465.50, plus an additional 10 hours of attorney fees for the reply. See Dkt. #

22   142.

23          Dated: October 24, 2020.
24                                                     s/ Jeffrey I. Hasson
                                                       Jeffrey I. Hasson, WSBA#23741
25                                                     Hasson Law, LLC
                                                       Attorney for Asset
26

      ASSET SYSTEMS, INC.’S MOTION TO REMOVE STAY                                 Hasson Law, LLC
                                                                                     Attorneys at Law
      AND DECIDE ASSET’S MOTION FOR ATTORNEY FEES                                  9385 SW Locust Street
      AND COSTS -- Page 2                                                            Tigard, OR 97223
      Case No.: 3:16-CV-05842-RBL                                              Telephone No. (503) 255-5352
                                                                               Facsimile No. (503) 255-6124
             Case 3:16-cv-05842-BHS Document 156 Filed 10/24/20 Page 3 of 3




 1                                        Certificate of Service
 2           I hereby certify that on October 24, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF System which will send notification of such filing to the
 3   following: Robert Mitchell, SaraEllen Hutchison and I hereby certify on that I mailed by United
     States Postal Service the document to the following:
 4

 5                                               s/ Jeffrey I. Hasson
                                                 Jeffrey I. Hasson, WSBA#23741
 6                                               Attorney for Asset
                                                 Hasson Law, LLC
 7                                               9385 SW Locust Street
                                                 Tigard, OR 97223
 8                                               Phone: (503) 255-5352
                                                 Facsimile: (503) 255-6124
 9                                               E-Mail: hasson@hassonlawllc.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      CERTIFICATE OF SERVICE -- Page 1                                         Hasson Law, LLC
                                                                                  Attorneys at Law
      Case No.: 3:16-CV-05842-RBL                                               9385 SW Locust Street
                                                                                  Tigard, OR 97223
                                                                            Telephone No. (503) 255-5352
                                                                            Facsimile No. (503) 255-6124
